[Cite as State ex rel. Bobo v. McDonnell, 2011-Ohio-5840.]


          Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA



                            JOURNAL ENTRY AND OPINION
                                     No. 97370



                          STATE OF OHIO, EX REL.
                              VICTOR BOBO
                                                             RELATOR

                                                     vs.

             JUDGE NANCY McDONNELL, ET AL.
                                                             RESPONDENTS




                                         JUDGMENT:
                                         WRIT DENIED


                                         Writ of Mandamus
                                         Motion No. 448813
                                         Order No. 448900


    RELEASE DATE:                       November 8, 2011
FOR RELATOR
Victor Bobo, pro se
Cuyahoga County Jail
P.O. Box 5600
Cleveland, Ohio 44101


ATTORNEYS FOR RESPONDENTS

William D. Mason
Cuyahoga County Prosecutor
James E. Moss
Assistant Prosecuting Attorney
The Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
FRANK D. CELEBREZZE, JR., J.:

      {¶ 1} Victor Bobo has filed a complaint for a writ of mandamus.     Bobo

seeks an order from this court, which requires Judge Nancy McDonnell to

render a ruling with regard to a motion for jail-time credit as filed in the

criminal case of State v. Bobo, Cuyahoga County Court of Common Pleas Case

No. CR-544152.     Bobo also seeks an order that requires the Cuyahoga

County Sheriff to provide him with additional jail-time credit in the amount

of ten days.

      {¶ 2} Attached to the joint motion for summary judgment, as filed by

Judge McDonnell and the Cuyahoga County Sheriff, is a copy of a journal

entry, as journalized on October 21, 2011, which demonstrates that Bobo has

been granted an additional ten days of jail-time credit for a total of 212 days

of jail-time credit. Bobo’s request for mandamus is thus moot. State ex rel.
Jerninghan v. Cuyahoga Cty. Court of Common Pleas, 74 Ohio St.3d 278,

1996-Ohio-117, 658 N.E.2d 723; State ex rel. Gantt v. Coleman (1983), 6 Ohio

St.3d 5, 450 N.E.2d 1163.       In addition, the Cuyahoga County Sheriff

possesses no duty to calculate jail-time credit.    State ex rel. Dunbar v.

Saffold, Cuyahoga App. No. 89260, 2007-Ohio-1143; State ex rel. Griffin v.

McFaul, Cuyahoga App. No. 84360, 2004-Ohio-3863.

     {¶ 3} Accordingly, we grant the respondents’ motion for summary

judgment. Costs awarded to Bobo with costs waived. It is further ordered

that the Clerk of the Eighth District Court of Appeals serve notice of this

judgment upon all parties as required by Civ.R. 58(B).

                                                               Writ denied.



FRANK D. CELEBREZZE, JR., JUDGE

MELODY J. STEWART, P.J., and
EILEEN A. GALLAGHER, J., CONCUR